vA FP Ww WN

co Oo Ss DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

L

FILED ____RECEWED

_ENTERED ____ SERVED ON
COUNSEL/PARTIES OF RECORD

 

UNITED STATES DISTRICT CO

T
SEP - 3 2019

 

DISTRICT OF NEVADA

 

UNITED STATES OF AMERICA, BY:

 

 

 

 

Plaintiff, Case No.: 2:14-cr-00323-GMN-NJK-1

vs.
ORDER
JOSEPH DARYL YOUNG,

Defendant.

Se a a a a a de

 

 

 

On September 3, 2019, the Court held a Revocation of Supervised Release Hearing, (See
Minutes, ECF No. 91). At that time, the Court approved the Defendant’s request to remain in
residence at a halfway house for a period of up to ninety (90) days.

Accordingly,

IT IS HEREBY ORDERED that the Residential Reentry Center shall locate a bed for
Defendant Joseph Daryl Young for a period of up to ninety (90) days.
DATED this SS day of September, 2019.

   

Gloria M, varro, Judge
United § District Court

Page 1 of 1

 
